


Exhibit 10.1
EMPLOYERS HOLDINGS, INC.
AMENDED AND RESTATED EQUITY AND INCENTIVE PLAN
1.Purpose; Types of Awards; Construction.
The purpose of the Employers Holdings, Inc. Amended and Restated Equity and
Incentive Plan (the "Plan") is to promote the interests of the Company and its
Subsidiaries and the stockholders of the Company by providing officers,
employees, non-employee directors, consultants, and independent contractors of
the Company and its Subsidiaries with appropriate incentives and rewards to
encourage them to enter into and continue in the employ or service of the
Company or its Subsidiaries, to acquire a proprietary interest in the long-term
success of the Company and to reward the performance of individuals in
fulfilling their personal responsibilities for long-range and annual
achievements. The Plan provides for the grant, in the sole discretion of the
Committee, of options (including "incentive stock options" and "nonqualified
stock options"), stock appreciation rights, restricted stock, restricted stock
units, stock- or cash-based performance awards, and other stock-based awards.
The Plan is designed so that Awards granted hereunder intended to comply with
the requirements for "performance-based compensation" under Section 162(m) of
the Code may comply with such requirements, and the Plan and Awards shall be
interpreted in a manner consistent with such requirements. Notwithstanding any
provision of the Plan, to the extent that any Awards would be subject to Section
409A of the Code, the Plan and the Awards and Award Agreements shall be
interpreted in a manner consistent with Section 409A of the Code and any
regulations or guidance promulgated thereunder.
2.Definitions.
For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)"Award" means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, or Other Stock-Based Award granted
under the Plan.
(b)"Award Agreement" means any written agreement, contract, or other instrument
or document evidencing an Award.
(c)"Board" means the Board of Directors of the Company.
(d)"Cause" means, unless otherwise specified in the Award Agreement, that the
Grantee has (i) willfully and continually failed to substantially perform, or
been willfully grossly negligent in the discharge of, his or her duties to the
Company or any of its Subsidiaries (in any case, other than by reason of a
disability, physical or mental illness); (ii) committed or engaged in an act of
theft, embezzlement or fraud, or (iii) committed, been convicted of or pled
guilty or nolo contendere to a felony or a misdemeanor with respect to which
fraud or dishonesty is a material element. No act or failure to act on the part
of the Grantee shall be deemed “willful” unless done, or omitted to be done, by
the Grantee not in good faith or without reasonable belief that the Grantee’s
act or failure to act was in the best interests of the Company. Determination of
Cause shall be made by the Committee in its sole discretion.
(e)A "Change in Control" shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:
(i)    any Person is or becomes the "Beneficial Owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 35% or more of the
combined voting power of the Company's then outstanding securities, excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (A) of paragraph (iii) below and excluding any Person who
becomes such a Beneficial Owner solely by reason of the repurchase of shares by
the Company; or
(ii)    during any consecutive 24-month period, the following individuals cease
for any reason to constitute a majority of the number of directors then serving:
individuals who, on the effective date of the Initial Public Offering,
constituted the Board of Directors and any new director (other than a director
whose initial assumption of

1

--------------------------------------------------------------------------------




office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board of Directors or
nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the effective date of the Initial Public
Offering or whose appointment, election or nomination for election was
previously so approved or recommended; or
(iii)    there is consummated a merger or consolidation of the Company or any
Subsidiary with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities Beneficially Owned by such Person any securities acquired
directly from the Company) representing 35% or more of the combined voting power
of the Company's then outstanding securities; or
(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than a sale or disposition by the Company of all or substantially
all of the Company's assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by Persons in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.
Notwithstanding the foregoing, (x) a "Change in Control" shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, (y) a "Change
in Control" shall not occur for purposes of the Plan as a result of any public
offering of Company common stock including any secondary offering of Company
common stock to the general public through a registration statement filed with
the Securities and Exchange Commission, and (z) to the extent required to avoid
negative tax consequences under Section 409A of the Code, a "Change in Control"
shall not occur for purposes of any Award that is subject to Section 409A of the
Code, unless the applicable event also constitutes a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Section 409A of the Code.
(f)"Code" means the Internal Revenue Code of 1986, as amended from time to time.
(g)"Committee" shall mean the Compensation Committee of the Board, which shall
consist of two or more persons, each of whom, unless otherwise determined by the
Board, is an "outside director" within the meaning of Section 162(m) of the
Code, a "nonemployee director" within the meaning of Rule 16b-3, and an
"independent" director within the meaning of the listing requirements of the New
York Stock Exchange or any other national securities exchange on which the Stock
is principally traded.
(h)"Company" means Employers Holdings, Inc., a corporation organized under the
laws of the State of Nevada, or any successor corporation.
(i)"Covered Employee" shall have the meaning set forth in Section 162(m)(3) of
the Code.
(j)"Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

2

--------------------------------------------------------------------------------




(k)"Fair Market Value" means, with respect to Stock or other property, the fair
market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of Stock as of a particular date shall mean (i) the closing price per
share of Stock on the national securities exchange on which the Stock is
principally traded or, if not trading on that date, the closing price per share
of Stock on such exchange for the last preceding date on which there was a sale
of such Stock on such exchange, or (ii) if the shares of Stock are then traded
in an over-the-counter market, the average of the closing bid and asked prices
for the shares of Stock in such over-the-counter market or, if not trading on
that date, the average of the closing bid and asked prices for the shares of
Stock in such over-the-counter market on the last preceding date on which there
was a sale of such Stock in such market, or (iii) if the shares of Stock are not
then listed on a national securities exchange or traded in an over-the-counter
market, such value as the Committee, in its sole discretion, shall determine.
(l)"Grantee" means an officer, employee, non-employee director, consultant, or
independent contractor of the Company or any Subsidiary who has been granted an
Award under the Plan.
(m)"Harmful Conduct" means, unless otherwise specified in an Award Agreement,
(i) a breach in any material respect of an agreement to not reveal confidential
information regarding the business operations of the Company or any affiliate or
an agreement to refrain from solicitation of the customers, suppliers or
employees of the Company or any affiliate, or (ii) a violation of any of the
restrictive covenants contained in the Grantee's employment, severance or other
agreement with the Company, or any of its affiliates.
(n)“Immediate Family Member” means with respect to any Grantee, the Grantee’s
spouse, children or grandchildren (including any adopted or step-children or
grandchildren), parents, grandparents or siblings.
(o)"Initial Public Offering" means the initial public offering of the shares of
Stock of the Company.
(p)"ISO" means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.
(q)"NQSO" means any Option that is not designated as an ISO.
(r)"Option" means a right, granted to a Grantee under Section 6(b)(i) of the
Plan, to purchase shares of Stock. An Option may be either an ISO or an NQSO.
(s)"Other Stock-Based Award" means a right or other interest granted to a
Grantee under Section 6(b)(vi) of the Plan that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Stock.
(t)"Performance Award" means a right or other interest granted to a Grantee
under Section 6(b)(v) of the Plan that may be payable in cash or may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock and which is awarded upon the
attainment of Performance Goals.
(u)"Performance Goals" means performance goals pre-established by the Committee
in its sole discretion, based on one or more of the following criteria (as
determined in accordance with generally accepted accounting principles, unless
otherwise indicated by the Committee): revenue growth, premium growth, policy
growth, earnings (including earnings before taxes, earnings before interest and
taxes, earnings before interest, taxes, depreciation and amortization), net
earnings, operating income, before or after tax income (before or after
allocation of corporate overhead and/or bonus), income or net income (before or
after-taxes), cash flow (before or after dividends), earnings per share, return
on equity, return on capital (including return on total capital or return on
invested capital), return on investment, net assets, return on assets, economic
value added models (or an equivalent metric), comparisons with various stock
market indices, book value, reductions in cost, combined ratio, loss ratio,
expense ratio, market share or penetration, business expansion, share price
performance, total shareholder return, improvement in or attainment of expense
levels or expense ratios, working capital levels, operating margins, operating
ratio, gross margins or cash margins, year-end cash, debt reductions,
shareholder equity, operating return on equity, operating return on adjusted
shareholders’ equity, market share, regulatory achievements, employee and/or
agent satisfaction, customer satisfaction, customer retention, rating agency
ratings, and any combination of, or a specified increase in, any of the
foregoing. The

3

--------------------------------------------------------------------------------




Performance Goals may be based upon the attainment of specified levels of
performance by the Company, or a business unit, division, Subsidiary, or
business segment of the Company. In addition, the Performance Goals may be based
upon the attainment of specified levels of performance under one or more of the
measures described above relative to the performance of other entities. To the
extent permitted under Section 162(m) of the Code (including, without
limitation, compliance with any requirements for stockholder approval), the
Committee in its sole discretion may designate additional business criteria on
which the Performance Goals may be based or adjust, modify or amend the
aforementioned business criteria, including without limitation, Performance
Goals based on the Grantee's individual performance. Performance Goals may
include a threshold level of performance below which no Award will be earned, a
level of performance at which the target amount of an Award will be earned and a
level of performance at which the maximum amount of the Award will be earned.
Measurement of performance relative to Performance Goals shall exclude the
impact of losses or charges in connection with restructurings or discontinued
operations. In addition, the Committee in its sole discretion shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or any Subsidiary of
the Company or the financial statements of the Company or any Subsidiary of the
Company, in response to changes in applicable laws or regulations, including
changes in generally accepted accounting principles or practices, or to account
for items of gain, loss or expense determined to be extraordinary or unusual in
nature or infrequent in occurrence or related to the disposal of a segment of a
business or related to a change in accounting principles, as applicable.
(v)"Person" shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any Subsidiary, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary, (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
(w)"Plan" means this Employers Holdings, Inc. Amended and Restated Equity and
Incentive Plan, as amended from time to time.
(x)"Repricing" shall have the meaning set forth in Section 3 of the Plan.
(y)"Restricted Stock" means an Award of shares of Stock to a Grantee under
Section 6(b)(iii) of the Plan that may be subject to certain restrictions and to
a risk of forfeiture.
(z)"Restricted Stock Unit" means a right granted to a Grantee under Section
6(b)(iv) of the Plan to receive Stock or cash at the end of a specified deferral
period, which right may be conditioned on the satisfaction of specified
performance or other criteria.
(aa)"Rule 16b-3" means Rule 16b-3, as from time to time in effect promulgated by
the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.
(ab)"Stock" means shares of the common stock, par value $.01 per share, of the
Company.
(ac)"Stock Appreciation Right" or "SAR" means the right, granted to a Grantee
under Section 6(b)(ii) of the Plan, to be paid an amount measured by the
appreciation in the Fair Market Value of Stock from the date of grant to the
date of exercise of the right.
(ad)"Subsidiary" means a "subsidiary corporation," whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(ae)"Substitute Awards" means Awards granted or shares of Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted by a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines.
3.Administration.
The Plan shall be administered by the Committee. The Committee shall have the
authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the type and
number of Awards to be

4

--------------------------------------------------------------------------------




granted, the number of shares of Stock to which an Award may relate and the
terms, conditions, restrictions and performance criteria relating to any Award;
to determine Performance Goals no later than such time as required to ensure
that an underlying Award which is intended to comply with the requirements of
Section 162(m) of the Code so complies; and to determine whether, to what
extent, and under what circumstances an Award may be settled, cancelled,
forfeited, exchanged, or surrendered; to make adjustments in the terms and
conditions of, and the Performance Goals (if any) included in, Awards; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of the Award Agreements (which need not be identical for each
Grantee); and to make all other determinations deemed necessary or advisable for
the administration of the Plan. Notwithstanding the foregoing, but subject to
Section 5(d) below, neither the Board, the Committee nor their respective
delegates shall have the authority without first obtaining the approval of the
Company's stockholders to reprice (or cancel and regrant) any Option or SAR or,
if applicable, other Award at a lower exercise, base or purchase price, to
cancel any Option or SAR in exchange for cash or another Award if such
cancellation has the same effect as lowering the exercise, base or purchase
price of such Option or SAR, or to take any other action with respect to an
Award that would be treated as a repricing under the rules and regulations of
the principal securities market on which the Stock is traded (any such actions,
a "Repricing").
All determinations of the Committee shall be made by a majority of its members
either present in person or participating via video conference or other
electronic means, at a meeting, or by written consent. The Committee may
delegate to one or more of its members or to one or more executive officers or
other agents such administrative duties as it may deem advisable (including the
authority to grant Awards to non-officers), and the Committee or any person to
whom it has delegated duties as aforesaid may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. All decisions, determinations and interpretations of
the Committee shall be final and binding on all persons, including but not
limited to the Company, any Subsidiary of the Company, any Grantee (or any
person claiming any rights under the Plan from or through any Grantee) and any
stockholder.
No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.
4.Eligibility.
Awards may be granted to individuals who are officers, employees, non-employee
directors, consultants, or independent contractors of the Company or its
Subsidiaries. In determining the persons to whom Awards shall be granted and the
number of shares to be covered by each Award, the Committee shall take into
account the duties of the respective persons, their present and potential
contributions to the success of the Company or its Subsidiaries and such other
factors as the Committee shall deem relevant in connection with accomplishing
the purposes of the Plan.
5.Stock Subject to the Plan.
(a)The maximum number of shares of Stock reserved for the grant of Awards under
the Plan shall be 7,105,838 shares of Stock (all of which may be granted as
ISOs), subject to adjustment as provided herein. If any shares of Stock subject
to an Award are forfeited, canceled, exchanged, surrendered, or if an Award
terminates or expires without a distribution of shares underlying the Award to
the Grantee, or if shares of Stock are surrendered or withheld as payment of
either the exercise price of an Award and/or withholding taxes in respect of an
Award, the applicable number of shares of Stock with respect to such Award
(determined in a manner consistent with the immediately preceding sentence)
shall, to the extent of any such forfeiture, cancellation, exchange, surrender,
withholding, termination or expiration, again be available for Awards under the
Plan. Upon the exercise of any Award granted in tandem with any other Awards,
such related Awards shall be cancelled to the extent of the number of shares of
Stock as to which the Award is exercised and, notwithstanding the foregoing,
such number of shares shall no longer be available for Awards under the Plan.
Substitute Awards shall not reduce the shares of Stock reserved for the grant of
Awards under the Plan or authorized for Awards granted to an individual.
(b)Subject to adjustment as provided herein, no more than 1,000,000 shares of
Stock may be made subject to Awards of Options and SARs granted to an individual
in any consecutive thirty-six month period and no more than 500,000 shares of
Stock may be made subject to Awards other than Awards of Options and SARs
granted to an individual in any consecutive thirty-six month period.
Determinations made in respect of the

5

--------------------------------------------------------------------------------




limitations set forth in the immediately preceding sentence shall be made in a
manner consistent with Section 162(m) of the Code.
(c)Shares of Stock may, in whole or in part, be authorized but unissued shares
or shares of Stock that shall have been or may be reacquired by the Company in
the open market, in private transactions or otherwise.
(d)In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of (i)
the maximum number and kind of shares of Stock or other property (including
cash) that may be issued hereunder in connection with Awards, (ii) the maximum
number of shares of Stock that may be made subject to Awards to any individual,
(iii) the number and kind of shares of Stock or other property (including cash)
issued or issuable in respect of outstanding Awards, (iv) the exercise price,
grant price, or purchase price relating to any Award; provided, that, with
respect to ISOs, such adjustment shall be made in accordance with Section 424(h)
of the Code; and (v) the Performance Goals applicable to outstanding Awards.
6.Specific Terms of Awards.
(a)General. The term of each Award shall be for such period as may be determined
by the Committee, subject to the terms of the Plan. Subject to the terms of the
Plan and any applicable Award Agreement, payments to be made by the Company or
any Subsidiary of the Company upon the grant, maturation, or exercise of an
Award may be made in such forms as the Committee shall determine at the date of
grant or thereafter, including, without limitation, cash, Stock, or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. The Committee may make rules relating to installment or
deferred payments with respect to Awards, including the rate of interest to be
credited with respect to such payments. In addition to the foregoing, the
Committee may impose on any Award or the exercise thereof, at the date of grant
or thereafter, such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine.
(b)Types of Awards. The Committee is authorized to grant the Awards described in
this Section 6(b), under such terms and conditions as deemed by the Committee to
be consistent with the purposes of the Plan. Such Awards may be granted with
value and payment contingent upon the achievement of Performance Goals. Unless
otherwise determined by the Committee, each Award shall be evidenced by an Award
Agreement containing such terms and conditions applicable to such Award as the
Committee shall determine at the date of grant or thereafter.
(i)Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:
(A)Type of Award. The Award Agreement evidencing the grant of an Option under
the Plan shall designate the Option as an ISO or an NQSO.
(B)Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, but, except for outstanding awards
assumed, converted or replaced in connection with a corporate transaction, in no
event shall the exercise price of any Option be less than the Fair Market Value
of a share of Stock on the date of grant of such Option. The exercise price for
Stock subject to an Option may be paid in cash or by an exchange of Stock
previously owned by the Grantee, through a "broker cashless exercise" procedure
approved by the Committee, a combination of the above, or any

6

--------------------------------------------------------------------------------




other method approved the Committee, in any case in an amount having a combined
value equal to such exercise price.
(C)Term, Vesting and Exercisability of Options. Unless the Committee determines
otherwise, the date on which the Committee adopts a resolution expressly
granting an Option shall be considered the day on which such Option is granted.
Options shall be vested and exercisable over the exercise period (which shall
not exceed seven years from the date of grant), at such times and upon such
conditions as the Committee may determine, as reflected in the Award Agreement;
provided, that the Committee shall have the authority to accelerate the vesting
and exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate. An Option may be
exercised to the extent of any or all full shares of Stock as to which the
Option has become vested and exercisable, by giving written notice of such
exercise to the Committee or its designated agent.
(D)Other Provisions. Options may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares of Stock
acquired upon exercise of such Options, as the Committee may prescribe in its
discretion or as may be required by applicable law.
(ii)SARs. The Committee is authorized to grant SARs to Grantees on the following
terms and conditions:
(A)In General. SARs may be granted independently or in tandem with an Option at
the time of grant of the related Option. An SAR granted in tandem with an Option
shall be vested and exercisable only to the extent the underlying Option is
vested and exercisable. Payment of an SAR may be made in cash, Stock, property,
or a combination of the foregoing, as specified in the Award Agreement or
determined in the sole discretion of the Committee.
(B)Term, Vesting and Exercisability of SARs. Unless the Committee determines
otherwise, the date on which the Committee adopts a resolution expressly
granting an SAR shall be considered the day on which such SAR is granted. SARs
shall be vested and exercisable over the exercise period (which shall not exceed
seven years from the date of grant), at such times and upon such conditions as
the Committee may determine, as reflected in the Award Agreement; provided, that
the Committee shall have the authority to accelerate the vesting and
exercisability of any outstanding SAR at such time and under such circumstances
as it, in its sole discretion, deems appropriate.
(C)Payment. An SAR shall confer on the Grantee a right to receive an amount with
respect to each share of Stock subject thereto, upon exercise thereof, equal to
the excess of (1) the Fair Market Value of one share of Stock on the date of
exercise over (2) the grant price of the SAR (which in the case of an SAR
granted in tandem with an Option shall be equal to the exercise price of the
underlying Option, and which in the case of any other SAR shall be such price as
the Committee may determine but in no event shall be less than the Fair Market
Value of a share of Stock on the date of grant of such SAR). An SAR may be
exercised by giving written notice of such exercise to the Committee or its
designated agent.
(iii)Restricted Stock. The Committee is authorized to grant Restricted Stock to
Grantees on the following terms and conditions:
(A)Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Committee may determine. Notwithstanding the
above, (1) subject to clauses (2) and (3) below, no award of Restricted Stock
granted to an employee of the Company or a Subsidiary (other than Substitute
Awards) shall vest at a rate that is more rapid than one-third of the total
shares

7

--------------------------------------------------------------------------------




subject to such Award on each of the first three anniversaries of the date of
grant, (2) Awards of Restricted Stock made in connection with an employee's
commencement of employment with the Company or its Subsidiaries to replace
equity awards forfeited by such employee, Awards of Restricted Stock made as a
form of payment of earned incentive compensation, and Awards of Restricted Stock
that vest, in whole or in part, upon the attainment of Performance Goals shall
not vest prior to the first anniversary of the date on which such Award is
granted, and (3) the Committee shall have the authority to accelerate the
vesting of any outstanding award of Restricted Stock at such time and under such
circumstances as it, in its sole discretion, deems appropriate. Except to the
extent restricted under the Award Agreement relating to the Restricted Stock, a
Grantee granted Restricted Stock shall have all of the rights of a stockholder
including, without limitation, the right to vote Restricted Stock and the right
to receive dividends thereon.
(B)Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Grantee, such
certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and the
Company shall retain physical possession of the certificate.
(C)Dividends. Except to the extent restricted under the applicable Award
Agreement, dividends paid on Restricted Stock shall be paid at the dividend
payment date in cash or in shares of unrestricted Stock having a Fair Market
Value equal to the amount of such dividends. Stock distributed in connection
with a stock split or stock dividend, and other property distributed as a
dividend, shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.
(iv)Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Grantees, subject to the following terms and conditions:
(A)Conditions to Vesting. At the time of the grant of Restricted Stock Units,
the Committee may impose such restrictions or conditions to the vesting of such
Awards as it, in its discretion, deems appropriate, including, but not limited
to, the achievement of Performance Goals. Notwithstanding the above, (1) subject
to clauses (2) and (3) below, no Award of Restricted Stock Units granted to an
employee of the Company or a Subsidiary (other than Substitute Awards) shall
vest at a rate that is more rapid than one-third of the total shares subject to
such Award on each of the first three anniversaries of the date of grant, (2)
Awards of Restricted Stock Units made in connection with an employee's
commencement of employment with the Company or its Subsidiaries to replace
equity awards forfeited by such employee, Awards of Restricted Stock Units made
as a form of payment of earned incentive compensation, and Awards of Restricted
Stock that vest, in whole or in part, upon the attainment of Performance Goals
shall not vest prior to the first anniversary of the date on which such Award is
granted, and (3) the Committee shall have the authority to accelerate the
vesting of any outstanding Award of Restricted Stock Units at such time and
under such circumstances as it, in its sole discretion, deems appropriate.
(B)Delivery of Shares. Unless otherwise provided in an Award Agreement, upon the
vesting of a Restricted Stock Unit there shall be delivered to the Grantee,
within 30 days of the date on which such Award (or any portion thereof) vests,
that number of shares of Stock equal to the number of Restricted Stock Units
becoming so vested.
(C)Dividend Equivalents. Subject to the requirements of Section 409A of the
Code, an Award of Restricted Stock Units may provide the Grantee with the right
to receive dividend equivalent payments with respect to Stock subject to the
Award (both before and after the Stock subject to the Award is earned, vested,
or acquired), which payments may be either made currently or credited to an
account for the Grantee, and may be settled in cash or Stock, as determined by
the Committee. Any such settlements and any such crediting of

8

--------------------------------------------------------------------------------




dividend equivalents may be subject to such conditions, restrictions and
contingencies as the Committee shall establish, including the reinvestment of
such credited amounts in Stock equivalents. Notwithstanding the foregoing,
Dividend equivalents may not accrue or be credited with respect to Performance
Awards or other performance-based Awards unless and until the applicable
Performance Goals have been achieved.
(D)Deferrals. The Committee may require or permit Grantees to elect to defer the
delivery of shares of Stock or cash that would otherwise be due by virtue of the
vesting of the Restricted Stock Units under such rules and procedures as the
Committee shall establish; provided, however, to the extent that such deferral
is subject to Section 409A of the Code, the rules and procedures established by
the Committee shall comply with Section 409A of the Code.
(v)Performance Awards. The Committee is authorized to grant Performance Awards
to Grantees, which may be denominated in cash or shares of Stock and payable
either in shares of Stock, in cash, or in a combination of both. Such
Performance Awards shall be granted with value and payment contingent upon the
achievement of Performance Goals and such goals shall relate to periods of
performance of not less than one calendar year. The Committee shall determine
the terms and conditions of such Awards at the date of grant or thereafter. The
maximum amount that any Grantee may receive with respect to cash-based
Performance Awards pursuant to this Section 6(b)(v) whether payable in cash or
in shares of Stock in respect of any performance period is $3,000,000. Payments
earned hereunder may be decreased or, with respect to any Grantee who is not a
Covered Employee, increased in the sole discretion of the Committee based on
such factors as it deems appropriate. No payment shall be made to a Covered
Employee prior to the certification by the Committee that the Performance Goals
have been attained. The Committee may establish such other rules applicable to
the Performance Awards to the extent not inconsistent with Section 162(m) of the
Code.
(vi)Other Stock-Based Awards. The Committee is authorized to grant Awards to
Grantees in the form of Other Stock-Based Awards, as deemed by the Committee to
be consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of such Awards at the date of grant or thereafter
(including, in the discretion of the Committee, the right to receive dividend
equivalent payments with respect to Stock subject to the Award).
(c)Termination of Service. Except as otherwise set forth in an Award Agreement,
(i) upon the Grantee's termination of service with the Company and any of its
Subsidiaries, the Grantee shall have 90 days following the date of such
termination of service to exercise any portion of an Option or SAR that the
Grantee could have exercised on the date of such termination of service;
provided, however, that such exercise must be accomplished prior to the
expiration of the Award term; (ii) if the Grantee 's termination of service is
due to total and permanent disability (as defined in any agreement between the
Grantee and the Company or, if no such agreement is in effect, as determined by
the Committee in its good faith discretion) or death, the Grantee, or the
representative of the estate of the Grantee, as the case may be, may exercise
any portion of the Option or SAR which the Grantee could have exercised on the
date of such termination for a period of one year thereafter; provided, however,
that such exercise must be accomplished prior to the expiration of the Award
term; and (iii) in the event of a termination of the Grantee's service with the
Company or any of its Subsidiaries for Cause, the unexercised portion of the
Option or SAR shall terminate immediately and the Grantee shall have no right
thereafter to exercise any part of the Award. Notwithstanding the foregoing, the
Committee may provide in an Award Agreement, or at any time thereafter, that if
following termination of the Grantee's service with the Company and any of its
Subsidiaries, the Grantee has been prevented from exercising the Option or SAR
by reason of any trading blackout period or similar period, then the Option or
SAR shall not cease to be exercisable until the Grantee has had at least 15 days
following termination of such service to exercise the Option or SAR, provided
that in no event will the Award remain exercisable after the expiration of the
Award term. If the Grantee does not exercise any Award within the time periods
following termination of service set forth in this Section 6(c), such Award
shall be forfeited.

9

--------------------------------------------------------------------------------




(d)Forfeiture/ Repayment of Awards. In addition to the forfeiture of Awards as
provided in Section 6(c), if the Grantee engages in Harmful Conduct, prior to or
following termination of employment, the Grantee may be required to forfeit any
then outstanding Award, and may be required to return to the Company, without
consideration (other than any amount paid by the Grantee in respect of such
Award), any shares of Stock owned by the Grantee that were previously subject to
an Award and any cash amounts previously paid to the Grantee in respect of an
Award. To the extent the shares of Stock subject to this Section 6(d) have been
previously sold or otherwise disposed of by the Grantee during the twelve-month
period preceding the Grantee engaging in Harmful Conduct, the Grantee may be
required to repay to the Company the aggregate Fair Market Value of such shares
of Stock on the date of such sale or disposition, less any amounts paid by the
Grantee for such shares. In addition, to the extent set forth in the Award
Agreement, if the Company is required to restate its financial statements, the
Company may require that a Grantee repay to the Company the aggregate Fair
Market Value of any Award (regardless of whether such Award was payable in
shares of Stock or cash) that vested upon the attainment of Performance Goals to
the extent such Performance Goals would not have been achieved had such
restatement not been required and may require that any unvested portions of the
Award be forfeited.
7.Change in Control Provisions.
Unless otherwise provided in an Award Agreement, in the event of a Change of
Control:
(a)With respect to each outstanding Award that is assumed or substituted in
connection with a Change in Control, in the event of a termination of a
Grantee’s employment by the Company or a Subsidiary of the Company without Cause
during the 24-month period following such Change in Control (i) such Award shall
become fully vested and exercisable, (ii) the restrictions, payment conditions,
and forfeiture conditions applicable to any such Award granted shall lapse, and
(iii) and any performance conditions imposed with respect to Awards shall be
deemed to be fully achieved.
(b)With respect to each outstanding Award that is not assumed or substituted in
connection with a Change in Control, upon the occurrence of a Change in Control
(i) such Award shall become fully vested and exercisable, (ii) the restrictions,
payment conditions, and forfeiture conditions applicable to any such Award
granted shall lapse, and (iii) and any performance conditions imposed with
respect to Awards shall be deemed to be fully achieved. Immediately following
the occurrence of the events described in clauses (i)-(iii) of this Section
7(b), each such Award not assumed or substituted in connection with a Change in
Control shall terminate.

10

--------------------------------------------------------------------------------




(c)For purposes of this Section 7, an Award shall be considered assumed or
substituted for if, following the Change in Control, such Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change in Control except that the Award confers the right to
purchase or receive, for each share subject to the Option, SAR, Award of
Restricted Stock, Award of Restricted Stock Units, Performance Award, or Other
Stock-Based Award the consideration (whether stock, cash or other securities or
property) received in the Change in Control by holders of shares of Stock for
each share of Stock held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the greatest number of holders of the outstanding shares).
(d)Notwithstanding any other provision of the Plan, in the event of a Change in
Control, the Committee may, in its discretion, provide that each Award shall,
upon the occurrence of a Change in Control, be cancelled in exchange for a
payment in an amount equal to (i) the excess of the consideration paid per share
of Stock in the Change in Control over the exercise or purchase price (if any)
per share of Stock subject to the Award multiplied by (ii) the number of Shares
granted under the Option or SAR.
8.General Provisions.
(a)Nontransferability. Except as provided below, Awards shall not be
transferable by a Grantee except by will or the laws of descent and distribution
and shall be exercisable during the lifetime of a Grantee only by such Grantee
or his guardian or legal representative. To the extent and under such terms and
conditions as may be determined by the Committee, a Grantee may assign or
transfer an Award (each transferee thereof, a “Permitted Assignee”) to (i) an
Immediate Family Member, (ii) to a trust for the benefit of one or more of the
Grantee and/or an Immediate Family Member, or (iii) a partnership, limited
liability company or corporation in which the Grantee and/or one or more
Immediate Family Members are the only partners, members or shareholders;
provided that such Permitted Assignee shall be bound by and subject to all of
the terms and conditions of the Plan and the Award Agreement relating to the
transferred Award and shall execute an agreement satisfactory to the Company
evidencing such obligations; and provided further that such Grantee shall remain
bound by the terms and conditions of the Plan. The Company shall cooperate with
any Permitted Assignee and the Company’s transfer agent in effectuating any
transfer permitted under this Section 8(a).
(b)No Right to Continued Employment, etc. Nothing in the Plan or in any Award,
any Award Agreement or other agreement entered into pursuant hereto shall confer
upon any Grantee the right to continue in the employ or service of the Company
or any Subsidiary of the Company or to be entitled to any remuneration or
benefits not set forth in the Plan or such Award Agreement or other agreement or
to interfere with or limit in any way the right of the Company or any such
Subsidiary to terminate such Grantee's employment or independent contractor
relationship.
(c)Taxes. The Company or any Subsidiary of the Company is authorized to withhold
from any Award granted, any payment relating to an Award under the Plan,
including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Grantee's tax obligations. The Committee may provide in the Award Agreement that
in the event that a Grantee is required to pay any amount to be withheld in
connection with the issuance of shares of Stock in settlement, vesting or
exercise of an Award, such withholding and other taxes shall be satisfied with
shares of Stock to be received upon settlement, vesting or exercise of such
Award equal to the minimum amount required to be withheld.
(d)Stockholder Approval; Amendment and Termination.
(i)The Plan shall take effect upon its adoption by the Board.
(ii)The Board may at any time and from time to time alter, amend, suspend, or
terminate the Plan in whole or in part; provided, however, that an amendment
that results in a Repricing and an amendment that requires stockholder approval
in order for the Plan to continue to comply with Section 162(m) or any other
law, regulation or stock exchange requirement shall not be effective unless
approved by the requisite vote of stockholders.

11

--------------------------------------------------------------------------------




Notwithstanding the foregoing, (A) no amendment to or termination of the Plan
shall affect adversely any of the rights of any Grantee, without such Grantee's
consent, under any Award theretofore granted under the Plan, and (B) the Board
reserves the right to amend or terminate the Plan and the Committee reserves the
right to amend, restructure, terminate or replace any Awards or any Award
Agreements, as may be necessary or appropriate to avoid adverse tax consequences
under Section 409A of the Code.
(e)Expiration of Plan. Unless earlier terminated by the Board pursuant to the
provisions of the Plan, the Plan shall expire on the tenth anniversary of April
7, 2010, which is the date that the Board adopted the Plan, as amended. No
Awards shall be granted under the Plan after such expiration date. The
expiration of the

12

--------------------------------------------------------------------------------




Plan shall not affect adversely any of the rights of any Grantee, without such
Grantee's consent, under any Award theretofore granted.
(f)No Rights to Awards; No Stockholder Rights. No Grantee shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares of Stock covered by the Award until the date of the
issuance of a Stock certificate to him for such shares or the issuance of shares
to him in book-entry form.
(g)Unfunded Status of Awards. The Plan is intended to constitute an "unfunded"
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Grantee pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Grantee any rights that are greater than those of a
general creditor of the Company.
(h)No Fractional Shares. No fractional shares of Stock shall be required to be
issued or delivered pursuant to the Plan, any Award or any Award Agreement. The
Committee shall determine whether cash, other Awards, or other property shall be
issued or paid in lieu of such fractional shares of Stock or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
(i)Regulations and Other Approvals.
(i)The obligation of the Company to sell or deliver Stock with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.
(ii)Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.
(iii)In the event that the disposition of Stock acquired pursuant to the Plan is
not covered by a then current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Stock shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Committee may require a Grantee receiving Stock
pursuant to the Plan, as a condition precedent to receipt of such Stock, to
represent to the Company in writing that the Stock acquired by such Grantee is
acquired for investment only and not with a view to distribution.
(j)Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Nevada without
giving effect to the conflict of laws principles thereof.
(k)Foreign Employees. Awards may be granted to employees who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company's obligation with respect to tax equalization for
employees on assignments outside their home country.
(l)Section 409A. For purposes of the Plan, Section 409A of the Code refers to
such Code section as well as to any successor or companion provisions thereto
and any regulations or other guidance promulgated thereunder. The Plan and any
Awards granted thereunder are intended to comply with, or be exempt from, the
requirements of Section 409A of the Code. To the extent a provision of the Plan
or an Award is contrary to or fails to address the requirements of Section 409A
of the Code, the Plan or Award, as the case may be, shall be construed

13

--------------------------------------------------------------------------------




and administered as necessary to comply with, or be exempt from, such
requirements until the Plan or Award is appropriately amended to comply with, or
be exempt from such requirements. Notwithstanding the foregoing, the Company
does not guarantee, and nothing in the Plan is intended to provide a guarantee
of, any particular tax treatment with respect to payments or benefits under the
Plan, and the Company shall not be responsible for compliance with, or exemption
from, Section 409A of the Code. All payments that constitute deferred
compensation under Section 409A of the Code and that are to be made upon a
termination of employment, may only be made upon a "separation from service"
under Section 409A of the Code, and all such payments shall be subject to a
six-month delay to the extent required under Code Section 409A of the Code, in
each case, to the extent necessary to comply with Section 409A of the Code.



14